Mobley, Chief Justice.
Robert Orville Jones brought his petition for habeas corpus, alleging that he was illegally restrained because his probated sentences had expired before his probation was revoked. He appeals from the judgment remanding him to the custody of the warden.
A motion to dismiss has been filed by the Attorney General on the ground that the appellant’s sentences have expired, and he is no longer imprisoned.
Counsel for the appellant has admitted that shortly after the record in the appeal was docketed in this court, the appellant was released from custody on the basis that he had fully served the remainder of his probated sentences, which had been revoked. The appeal is therefore moot.

Appeal dismissed.


All the Justices concur.

James C. Bonner, Jr., for appellant.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.